DETAILED ACTION
Status of Claims
	Claims 64, 66-67, 69-78, 80, 84, 86-87, 89-90, 92-94 and 120-125 are pending.
	Claims 1-63, 65, 68, 79, 81-83, 85, 88, 91, 95-119 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer A. Calcagni on 15 July 2022.

The application has been amended as follows:
 
Please cancel claims 57, 59-63 and 88.

Please amend claim 70 as follows:
Claim 70, line 3: between about 0.1 and about 5 wt. % cobalt ions, between about 5 and about 250 mg/l acetylenic suppressor, 

Please amend claim 89 as follows:
Claim 89, line 6: source to the electrodeposition 

Allowable Subject Matter
Claims 64, 66-67, 69-78, 80, 84, 86-87, 89-90, 92-94 and 120-125 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the claim limitations of claims 64 or 120.  In particular, the prior art does not disclose a cobalt electroplating method for filling submicron features comprising an acetylenic suppressor compound…said electrodeposition composition being substantially free of any divalent sulfur compounds…and wherein the cobalt deposit is substantially free of voids and other defects in addition to the remaining claimed elements. The closest prior at includes the teachings of Doubina et al. (US 2016/0273117) as described in the Office action dated 27 January 2022.  Briefly, Doubina et al. disclose a cobalt electroplating method comprising an acetylenic alcohol compound, however, Doubina et al. disclose the use of a suppressor, accelerator and leveler in combination to produce a feature to be filled without voids from the bottom-up.  The remarks on pages 11-26 of the response dated 18 April 2022 are found persuasive.  Additionally, the comments on pages 3-9 of the Affidavit dated 18 April 2022 are found persuasive.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795